Citation Nr: 1341014	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right arm disability to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976 and from March 1977 to March 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is of record.

The Board remanded these matters in October 2009.  Thereafter, the RO continued the denial of the claims as reflected in the April 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to service connection for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1996 denied the Veteran's claim of entitlement to service connection for a left knee disability.

2.  Evidence associated with the claims file subsequent to the March 1996 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received after the March 1996 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, a letter dated in March 2011 satisfied the duty to notify provisions.  Specifically, the March 2011 letter advised the Veteran of the criteria for reopening the previously denied service connection claim for a left knee disability, the criteria for establishing service connection on a direct and secondary basis and information concerning why the claim was previously denied.  The letter notified the Veteran what evidence he was required to provide to reopen the claim and establish service connection for a left knee disability.  The letter informed him of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA.  

The March 2011 letter satisfied the duty to notify provision subsequent to the initial AOJ decision.  The Board finds that this timing error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given time to respond, but the AOJ also readjudicated the case by way of the supplement statement of the case issued in April 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran will not be prejudiced by the Board proceeding to decide his claim, as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, a VA examination dated in January 2008, lay statements from the Veteran and a transcript of the June 2009 Board hearing.  

The January 2008 VA examination reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiner provided an explanation for his determination that the Veteran did not have a current diagnosis of a left knee disability.  Based on the foregoing, the Board finds the VA examination is adequate for adjudication purposes.

Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

A rating decision dated in March 1996 denied the Veteran's service connection claim for a left knee disability on the basis that there was no evidence of a current diagnosis.  The relevant evidence of record at the time of the March 1996 rating decision consisted of service treatment records, VA examinations dated in October 1995 and March 1996 and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with the March 1996 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a left knee condition in November 2007 and construed it as a claim to reopen the previous denial.  The relevant evidence of record received since the March 1996 rating decision includes private treatment records from November 2007 to December 2007, a VA examination report dated in January 2008, lay statements from the Veteran and a transcript of the June 2009 Board hearing.  The evidence pertaining to the Veteran's claim for a left knee disability received since the March 1996 rating decision is not material, as it does not show that the Veteran has a current left knee disability.  The Board notes that the private treatment records reveal that the Veteran did not complain of or receive treatment for a left knee condition.  Furthermore, the January 2008 VA examination revealed that the Veteran denied any current complaints of a left knee disability and the examiner determined that the Veteran did not have a current left knee condition.  Thus, the evidence shows that the Veteran does not have a current diagnosis of a left knee disability.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for a left knee disability is not warranted.


ORDER

The claim to reopen the issue of entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran contends that his right arm disability manifested by numbness in the forearm to his finger is related to active military service or his service-connected residuals of a right shoulder dislocation and/or right elbow bursitis.  The January 2008 VA examiner determined that the Veteran's numbness was related to carpal tunnel syndrome and not his right shoulder disability or a cervical disability.  The Board notes that the examiner did not address whether the Veteran's carpal tunnel syndrome was aggravated by his right shoulder disability or whether it was caused by or aggravated by his right elbow bursitis.  The October 2009 Board remand determined that a medical opinion was needed regarding whether the Veteran's right arm disability was directly related to active military service.  The VA examiner in November 2009 determined that the Veteran's main complaints were related to his right shoulder and elbow pain.  He provided a diagnosis of tendinitis and bursitis of the right shoulder and olecranon bursitis of the right elbow and he determined that these disabilities were likely related to service.  The Board notes that the Veteran was already service-connected for these disorders.  The examiner did not address whether the Veteran's symptoms of numbness in the right arm, previously diagnosed as carpal tunnel syndrome, was related to active military service or a service-connected disability.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate specialist to evaluate the Veteran's service connection claim for a right arm disability manifested by numbness.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's carpal tunnel syndrome or any other right arm disability manifested by numbness found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  

b. If the answer to question (a) is negative, then whether the Veteran's carpal tunnel syndrome or any other right arm disability manifested by numbness found on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by his service-connected residuals of a right shoulder dislocation and/or right elbow bursitis. 

The examiner should provide an explanation for all conclusions reached.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claim for a right arm disability, based on the entire evidence of record.  If the benefits sought to appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


